                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


JERMAINE TAYLOR,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.
                                                        5:20-cv-00026-TES-MSH
BIBB COUNTY JAIL,

        Defendant.


                                  ORDER OF DISMISSAL



        Plaintiff Jermaine Taylor, who is currently confined at the Bibb County Detention

 Center in Macon, Georgia, filed a pro se civil rights complaint seeking relief under 42

 U.S.C. § 1983 on behalf of himself and 18 other inmates without prepaying the Court’s

 filing fee. [Doc. 1]; [Doc. 1-1 at p. 1]. Plaintiff Taylor seeks leave to proceed without

 prepayment of the fee. [Doc. 2].

        A pro se plaintiff may not represent the interest of other prisoners. See, e.g.,

 Wallace v. Smith, 145 F. App’x 300, 302 (11th Cir. 2005) (per curiam) (citing Oxendine v.

 Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (finding it “plain error to permit [an]

 imprisoned litigant who is unassisted by counsel to represent his fellow inmates in a

 class action”)). This same principle prevents a pro se plaintiff, like Plaintiff Taylor, from

 representing the other inmates who are listed as plaintiffs in the attachment to the

 Complaint. See Massimo v. Henderson, 468 F.2d 1209, 1210 (5th Cir. 1972) (per curiam)
(affirming dismissal of the portion of a prisoner’s complaint that sought relief on behalf

of the prisoner’s fellow inmates). 1 See also [Doc. 1-1 at p. 1].

           Moreover, under the Prison Litigation Reform Act of 1995 (“PLRA”), prisoners

proceeding in forma pauperis may not join together as plaintiffs in a single lawsuit and

pay only a single filing fee. Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir. 2001)

(affirming the district court’s dismissal of a multi-plaintiff action under the PLRA on the

ground “that each plaintiff had to file a separate complaint and pay a separate filing

fee”). Instead, each prisoner must file his own lawsuit and pay the full filing fee. See id.

As the Eleventh Circuit Court of Appeals noted in Hubbard, requiring each plaintiff to

pay the full filing fee is consistent with Congress’s purpose of imposing costs on

prisoners to deter frivolous suits. Id. at 1197–98.

           Plaintiff and the other 18 inmates are therefore not permitted to proceed in an

action together in forma pauperis. Given that it does not appear that their claims would

be barred by the applicable statutes of limitations if they are required to refile their

claims, 2 the Court DISMISSES this Complaint without prejudice and TERMINATES

the pending Application to Proceed in District Court Without Prepaying Fees or Costs

[Doc. 2] as moot. Each inmate, including Plaintiff Taylor, may each file their own




1In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit adopted as
binding precedent the decisions of the former Fifth Circuit rendered prior to October 1, 1981.

2   The Complaint asserts that the events described in it are ongoing. See, e.g., [Doc. 1 at pp. 6–7].


                                                         2
separate complaint, in which each inmate may only assert claims that are personal to

him. Each inmate, if he chooses to file his own separate complaint, should also either

pay the $400.00 filing fee or submit a proper motion to proceed in forma pauperis.

      SO ORDERED, this 30th day of January, 2020.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            3
